UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22768 Sound Point Floating Rate Income Fund (Exact name of registrant as specified in charter) 375 Park Avenue, 25th Floor New York, New York 10152 (Address of principal executive offices) (Zip code) Stephen J. Ketchum c/o Sound Point Capital Management, L.P. 375 Park Avenue, 25th Floor New York, NY 10152 (Name and address of agent for service) (212) 895-2260 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:February 28, 2013 Item 1. Reports to Stockholders. Sound Point Floating Rate Income Fund Semi-Annual Report February 28, 2013 (Unaudited) Sound Point Floating Rate Income Fund TABLE OF CONTENTS Shareholder Letter 3 Allocation of Portfolio Holdings 5 Schedule of Investments 6 Statement of Assets & Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Statement of Cash Flows 12 Financial Highlights 13 Notes to the Financial Statements 14 Additional Information 19 Board Approval of Investment Advisory Agreement 20 Privacy Notice 21 2 Sound Point Floating Rate Income Fund SHAREHOLDER LETTER February 28, 2013 (Unaudited) Dear Investors, I am pleased to provide the Semi-Annual Report for the Sound Point Floating Rate Income Fund (the “Fund”) for the three month period ended February 28, 2013. Over that period, the Fund generated a net return of 3.00% as compared to the benchmark Credit Suisse Leveraged Loan Index return of 2.26% over the same period of time.We have experienced no negative months since the Fund’s inception on December 1, 2012 and no individual loan defaults within the portfolio. The Fund’s investment objective is to provide consistently strong risk-adjusted returns. The Fund intends to achieve its objective by identifying fundamentally attractive floating rate loans or variable-rate investments, which pay interest at variable-rates and are determined periodically, on the basis of a floating base lending rate, such as the London Interbank Offered Rate, or LIBOR, with or without a floor plus a fixed spread and other investments including senior secured and unsecured bonds, and by creating a portfolio with an optimal blend of these assets. For many reasons, we believe the asset class has been and will continue to be attractive: Loans are Underpriced versus Bonds:With bond yields only 0.05% higher than loan yields, loan investors are being paid nearly the same coupon to be in disparate parts of the capital structure.Historically, over the past 20 years, the differential between high yield bond yields and loan yields has trended between 1-2%.As loan investors, we are not sacrificing yield to be senior in the capital structure and secured by the assets of the company.Additionally, at these levels, spreads are still wide of long-term averages, which is attractive particularly with negative real yields available elsewhere. Mitigant in a Rising Interest Rate Environment: Rising interest rates cause traditional bonds to decline in price whereas the interest rates on floating rate loans generally adjust every 30, 60 or 90 days causing the prices on these loans to be more stable.Therefore, floating rate loans typically outperform in rising interest rate environments.Additionally, leveraged loans have historically shown one of the highest positive correlations to inflation (and low correlation to most asset classes) providing for an effective hedge against rising inflation and a good compliment in terms of portfolio construction. Positive Supply/Demand Dynamics:The 2008/2009 dislocation in the leveraged loan market created a buyers’ market with attractive structural characteristics (loans being issued at original issue discounts with LIBOR floors and call protection).We have noticed an improvement in the environment for LBOs, as demonstrated by Dell’s January announcement.An increasing number of new LBOs will increase the supply of new issue paper which should further accrue to the benefit of investors.Though the refinancing wave has been strong, we have also seen a dozen or so deals that have been pulled as loan buyers push back on or reject terms.We view this as a positive development in the asset class and a potential mitigant to spreads tightening much further. Fundamentals Remain Strong: US corporations and corporate balance sheets are in good shape and the fundamentals remain strong with significantly higher interest coverage ratios than longer term averages and continued sales and EBITDA growth.Issuers are in better shape today to withstand a potential downturn and unlike equities, loans and credit-related securities tend to perform well in low-growth environments. 3 Low Default Expectations: Default expectations are low with the trailing 12-month institutional leveraged loan default rate decreasing to 1.40%, well below the historical average default rate of 2.8%.Total recovery on first lien loans historically is over 99% which makes floating rate loans a defensive asset class. We thank our investors for your support and welcome your questions and comments. Sincerely, Stephen Ketchum Founder and Managing Partner DISCLAIMER: The information contained herein is confidential and is intended solely for the person to whom it has been delivered.It is not to be reproduced, used, distributed or disclosed, in whole or in part, to third parties without the prior written consent of Sound Point Capital Management LP. Performance results are presented on a net of fee basis, reflect the total returns for Sound Point Floating Rate Income Fund LP as a whole and do not represent the return of any individual investor. Results reflect the deduction of all fund expenses including management fees, brokerage commission, and administrative expenses.An investor’s return may vary from these returns based on the actual management fee paid by an investor as well as timing of investment.Net performance includes the reinvestment of all dividends, interest, and capital gains. The return of the Credit Suisse Leverage Loan Index shown herein is intended to show relative market performance for the periods indicated and not as standards of comparison. Index returns include the reinvestment of dividends and are provided to show an example of alternate return potential during the relevant time periods; however, indices may possess different investment attributes that may make comparisons difficult such as volatility, liquidity, market capitalization, and security types.Indices are not subject to any of the fees or expenses to which Sound Point Floating Rate Income Fund LP is subject. The views expressed are the opinions and projections of Sound Point Capital Management LP through the period ending February 28, 2013, and are subject to change based on market and other conditions.The opinions expressed may differ from those with different investment philosophies. Sound Point Capital Management LP does not represent that any opinion or projection will be realized.The information presented herein, including, but not limited to, Sound Point Capital Management LP’s investment experience/views, returns or performance, investment strategies, risk management, market opportunity, representative strategies, portfolio construction, expectations, targets, parameters, guidelines, and positions may involve Sound Point Capital Management LP’s views, estimates, assumptions, facts and information from other sources that are believed to be accurate and reliable as of the date this information is presented—any of which may change without notice. Sound Point Capital Management LP has no obligation (express or implied) to update any or all of the information contained herein or to advise you of any changes; nor does Sound Point Capital Management LP make any express or implied warranties or representations as to the completeness or accuracy or accept responsibility for errors. The information presented is for illustrative purposes only and does not constitute an exhaustive explanation of the investment process, investment strategies or risk management. The analyses and conclusions of Sound Point Capital Management LP contained in this information include certain statements, assumptions, estimates and projections that reflect various assumptions by Sound Point Capital Management LP concerning anticipated results that are inherently subject to significant economic, competitive, and other uncertainties and contingencies and have been included solely for illustrative purposes. As with any investment strategy, there is potential for profit as well as the possibility of loss.Sound Point Capital Management LP does not guarantee any minimum level of investment performance or the success of any portfolio or investment strategy. All investments involve risk and investment recommendations will not always be profitable. Past performance is no guarantee of future results.Investment returns and principal values of an investment will fluctuate so that an investor's investment may be worth more or less than its original value. The information provided herein is for informational purposes only and does not constitute investment advice and should not be relied on as such. This information should not constitute an offer to sell or the solicitation of any offer to buy any interests in the any fund managed by Sound Point Capital Management LP or any of its affiliates.Such an offer to sell or solicitation of any offer to buy interests may only be made pursuant to definitive subscription documents between a fund and an investor. 4 Sound Point Floating Rate Income Fund ALLOCATION OF PORTFOLIO HOLDINGS (Unaudited) (Calculated as a percentage of Total Investments) February 28, 2013 See accompanying Notes to Financial Statements. 5 Sound Point Floating Rate Income Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2013 Effective interest rate1 Due date Cost Fair value Bank Loans2 — 84.76%3 Agricultural Suppy & Distribution — 1.72%3 Jimmy Sanders, Inc. 11.50 % 5/13/2019 $ $ Total Agricultural Suppy & Distribution Breweries — 3.69%3 North American Breweries 12/6/2018 Total Breweries Broadcasting — 3.68%3 NEP Broadcasting, LLC 1st 1/3/2020 NEP Broadcasting, LLC 2nd 7/3/2020 Total Broadcasting Building Products — 3.65%3 Custom Building Products 12/14/2019 Total Building Products Chemicals — 3.66%3 Ascend Performance Materials 4/10/2018 Total Chemicals Communication Services — 3.58%3 FairPoint Communications, Inc. 2/14/2019 Total Communication Services Communication Technology — 1.83%3 Alcatel-Lucent 1/31/2019 Total Communication Technology Consulting — 3.39%3 AlixPartners 1/31/2020 Total Consulting Consumer Products — 1.81%3 Hunter Fan Company 12/20/2018 Total Consumer Products Education Services — 1.83%3 Blackboard Inc. 10/4/2018 Total Education Services See accompanying Notes to Financial Statements. 6 Sound Point Floating Rate Income Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2013 Effective interest rate1 Due date Cost Fair value Bank Loans2 — 84.76%3 (Continued) Financial Services — 16.31%3 BATS Global Markets, Inc. 12/14/2018 The Citco Group of Companies 6/29/2018 iStar Financial 10/15/2017 J.G. Wentworth 2/8/2019 Walter Investment Management Corp. 11/15/2017 Total Financial Services Forest Products — 3.60%3 Vestcom International, Inc. 12/27/2018 Total Forest Products Health Care Services — 3.54%3 Therakos, Inc. 1st 1/18/2018 Therakos, Inc. 2nd 7/18/2018 Total Health Care Services Home Security — 1.83%3 Protection One Alarm Monitoring, Inc. 3/16/2019 Total Home Security Manufacturing — 7.33%3 Consolidated Precision Products 1st 12/20/2019 Consolidated Precision Products 2nd 6/19/2020 Grede Holdings LLC 4/3/2017 Total Manufacturing Manufacturing Services — 7.22%3 Dematic 12/18/2019 Diversified Machine Inc. 12/21/2018 Total Manufacturing Services Marketing Services — 0.47%3 Advantage Sales & Marketing LLC 6/12/2018 Total Marketing Services Oil & Natural Gas — 3.68%3 NFR Energy 12/31/2018 Total Oil & Natural Gas See accompanying Notes to Financial Statements. 7 Sound Point Floating Rate Income Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2013 Effective interest rate1 Due date Cost Fair value Bank Loans2 — 84.76%3 (Continued) Retail — 2.77%3 Collective Brands, Inc. 9/19/2019 Fairway Market 8/17/2018 Total Retail Technology Software — 7.36%3 Aderant Holdings, Inc. 12/20/2018 RedPrairie Corporation 12/14/2018 Total Technology Software Travel Services — 1.81%3 Apple Leisure Group 2/28/2019 Total Travel Services Total Bank Loans Short Term Investments — 46.47%3 US Bank Money Market 5, 0.04%4 Total Short Term Investments Total Investments — 131.23%3 $ Other liabilities and assets — (31.23)%3 ) Net Assets — 100%3 $ 1 The effective interest rates are based on settled commitment amount. 2 Bank loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly.These loans pay interest at rates which adjust periodically.The interest rates show for the bank loans are the current interest rates as of February 28, 2013.Bank loans are also subject to mandatory and/or optional prepayment which cannot be predicted.As a result, the remaining maturity may be substantially less than the stated maturity shown. 3 Calculated as a percentage of net assets. 4 Rate reported is the current yield as of February 28, 2013. See accompanying Notes to Financial Statements. 8 Sound Point Floating Rate Income Fund STATEMENT OF ASSETS & LIABILITIES (Unaudited) February 28, 2013 Assets Investments, at fair value (cost $17,942,691) $ Receivable for investments sold Interest receivable Receivable from Adviser Total assets Liabilities Payable for investments purchased Payable to Trustees Accrued expenses and other liabilities Total liabilities Total net assets $ Net Assets: Common stock, $0.01 par value; 1,344,033 shares issued and outstanding (unlimited shares authorized) $ Additional paid-in capital Accumulated net investment loss ) Accumulated net realized gain Net unrealized appreciation Total net assets $ Net asset value per share $ See accompanying Notes to Financial Statements. 9 Sound Point Floating Rate Income Fund STATEMENT OF OPERATIONS (Unaudited) Period from December 1, 2012 (1) through February 28, 2013 Investment Income Interest income $ Total investment income Operating Expenses Advisory fees Professional fees Administrator fees Offering costs Directors' fees Transfer agent fees and expenses Custodian fees and expenses Other operating expenses Total operating expenses Less fees waived by Adviser Net Expenses Net investment loss Realized and Unrealized Gains on Investments Net realized gain on investments Net unrealized appreciation of investments Net realized and unrealized gains on investments Net increase in net assets resulting from operations $ (1)Commencement of operations. See accompanying Notes to Financial Statements. 10 Sound Point Floating Rate Income Fund STATEMENT OF CHANGES IN NET ASSETS (Unaudited) Period from December 1, 2012 (1) through February 28, 2013 Operations Net investment loss $ Net realized gain on investments Net unrealized appreciation on investments Net increase in net assets resulting from operations Capital Stock Transactions Proceeds from shares sold Net increase in net assets capital stock transactions Total increase in net assets Net Assets Beginning of period - End of period $ (1)Commencement of operations. See accompanying Notes to Financial Statements. 11 Sound Point Floating Rate Income Fund STATEMENT OF CASH FLOWS (Unaudited) Period from December 1, 2012 (1) through February 28, 2013 Reconciliation of net increase in net assets applicable to common stockholders resulting from operations to net cash used in operating activities Net increase in net assets applicable to common stockholders resulting from operations $ Adjustments to reconcile net increase in net assets applicable to common stockholders resulting from operations to net cash used in operating activities: Purchases of long-term investments ) Proceeds from sales of long-term investments Purchases of short-term investments, net ) Net unrealized depreciation ) Net realized gain ) Amortization and acretion ) Changes in operating assets and liabilities: Increase in interest receivable ) Increase in receivable from Adviser ) Increase in receivable for investments sold ) Increase in payable for investments purchased Increase in payable to Trustees Increase in accrued expenses and other liabilities Net cash used in operating activities ) Cash Flows From Financing Activities Advances from note payable - Issuance of common stock Net cash provided by financing activities Net change in cash - Cashbeginning of period - Cashend of period $ - (1)Commencement of operations. See accompanying Notes to Financial Statements. 12 Sound Point Floating Rate Income Fund FINANCIAL HIGHLIGHTS (Unaudited) Period From December 1, 2012 (1) through February 28, 2013 Per Common Share Data Net asset value, beginning of period $ Income from investment operations: Net investment loss Net realized and unrealized loss on investments Total decrease from investment operations Net asset value, end of period $ Total investment return based on net asset value (2) % Supplemental Data and Ratios Net assets, end of period (000's) $ Ratio of expenses to average net assets before waiver (3) % Ratio of expenses to average net assets after waiver (3) % Ratio of net investment loss to average net assets before waiver (3) % Ratio of net investment loss to average net assets after waiver (3) % Portfolio turnover rate (2) % Commencement of operations. Not annualized. Annualized for periods less than one full year. See accompanying Notes to Financial Statements. 13 Sound Point Floating Rate Income Fund NOTES TO THE FINANCIAL STATEMENTS February 28, 2013 (Unaudited) 1.Organization Sound Point Floating Rate Income Fund (the “Fund”) was organized as a business trust under the laws of the Commonwealth of Delaware on October 24, 2012, and commenced operations on December 1, 2012. The Fund is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a non-diversified, closed-end management investment. Sound Point Capital Management, L.P. (the “Adviser”) is a registered investment adviser under the Investment Advisers Act of 1940, as amended, and serves as investment adviser to the Fund. The Fund operates as an interval fund under Rule 23c-3 of the 1940 Act and, as such, offers to repurchase between 5% and 25% of its outstanding Shares at their net asset value as of or prior to the end of each fiscal quarter. The Fund’s investment objective is to provide consistently strong risk-adjusted returns.The Fund intends to achieve its objective by identifying fundamentally attractive floating rate loans or variable-rate investments, which pay interest at variable-rates and are determined periodically, on the basis of a floating base lending rate, such as the London Interbank Offered Rate (“LIBOR”) with or without a floor plus a fixed spread (“Floating Rate Loans”) and other investments, including senior secured and unsecured bonds, and by creating a portfolio with an optimal blend of these assets. 2.Significant Accounting Policies The following is a summary of significant accounting policies followed consistently by the Fund in the preparation of its financial statements in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A.Valuation of Investments The Fund’s investments in fixed income securities are generally valued using the prices provided directly by independent third party services or provided directly from one or more broker dealers or market makers, each in accordance with the valuation policies and procedures approved by the Fund’s Board of Trustees (the “Board”). The pricing services may use valuation models or matrix pricing, which consider yield or prices with respect to comparable loan quotations from loan dealers or by reference to other securities that are considered comparable in such characteristics as credit rating, interest rates and maturity date, to determine the current value. The Fund’s investments in bank loans are normally valued at the mid between the bid and ask obtained from dealers in loans by an independent pricing service in accordance with the Fund’s valuation policies and procedures approved by the Board. In certain cases authorized pricing service vendors may not provide prices for a security held by the Fund, or the price provided by such pricing service vendor is deemed unreliable by the Adviser. In such cases, the Fund may use market maker quotations provided by an established market maker for that security (i.e., broker quotes) to value the security if the Adviser has experience obtaining quotations from the market maker and the Adviser determines that quotations obtained from the market maker in the past have generally been reliable (or, if the Adviser has no such experience with respect to a market maker, it determines based on other information available to it that quotations to be obtained by it from the market maker are reasonably likely to be reliable). In any such case, the Adviser will review any market quotations so obtained in light of other information in its possession for their general reliability. 14 Bank loans in which the Fund may invest have similar risks to lower-rated fixed income securities. Changes in the financial condition of the borrower or economic conditions or other circumstances may reduce the capacity of the borrower to make principal and interest payments on such instruments and may lead to defaults. Senior secured bank loans are supported by collateral; however, the value of the collateral may be insufficient to cover the amount owed to the Fund. By relying on a third party to administer a loan, the Fund is subject to the risk that the third party will fail to perform its obligations. The loans in which the Fund will invest are largely floating rate instruments; therefore, the interest rate risk generally is lower than for fixed-rate debt obligations. However, an increase in interest rates may adversely affect the borrower’s financial condition. Due to the unique and customized nature of loan agreements evidencing loans and the private syndication thereof, loans are not as easily purchased or sold as publicly traded securities. Although the range of investors in loans has broadened in recent years, there can be no assurance that future levels of supply and demand in loan trading will provide the degree of liquidity which currently exists in the market. In addition, the terms of the loans may restrict their transferability without borrower consent. These factors may have an adverse effect on the market price and the Fund’s ability to dispose of particular portfolio investments. A less liquid secondary market also may make it more difficult for the Fund to obtain valuations of the loans in its portfolio. Fair value is defined as the price that the Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment.A three-tier hierarchy is utilized to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes.Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk.For example, market participants would consider the risk inherent in a particular valuation technique used to measure fair value, such as a pricing model, and/or the risk inherent in the inputs to the valuation technique.Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability and are developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability and are developed based on the best information available in the circumstances.The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1 - Valuations based on unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Valuation adjustments are not applied to Level 1 investments.Since valuations are based on quoted prices that are readily and regularly available in an active market, valuation of these investments does not entail a significant degree of judgment. Level 2 - Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised is determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. 15 The following is a summary of the inputs used as of February 28, 2013 in valuing the Fund’s investments: Description Level 1 Level 2 Level 3 Total Investments Assets: Fixed Income: Bank Loans (a) $
